Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/21/2020.
Claims 14-17 are newly added and 5, 9, 13 & 17 cancelled by the applicant.
Claims 1-4, 6-8, 10-12 and 14-16 remain pending in the application. 
Claims 1 and 6-8 are independent. 
The claim objection has been withdrawn because the arguments/amended claims overcome the objection.

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Robert Scott (Reg. No. 43,102) on 01/22/2021.

The application has been amended as follows:
Claims are replaced with the following: 
1.  (Currently Amended)  An operation state monitoring apparatus for monitoring, based on learning data, an operation state of a facility at which a first product and a second product, different from the first product, are selectively produced, the operation state monitoring apparatus comprising:
a reference learning data memory storing reference learning data comprising measurement data that represents a normal operation state of the facility in response to the first product being produced; [[and]] 
a transformation model memory storing a transformation model that is set based on a difference between a normal operation state of the facility in response to the first product being produced and a normal operation state of the facility in response to the second product produced; and
a processor configured with a program to perform operations comprising:[[,]] 
in response to the second product being produced at the facility, generating individual learning data corresponding to the second product by transforming the reference learning data based on the transformation model;
discriminating an operation state of the facility in response to the second product being produced, based on the generated individual learning data;
displaying, on a display device, information representing a discrimination result obtained by the discrimination;
receiving a correction instruction for correcting the individual learning data; and
performing a process for re-generating the individual learning data to be corrected in accordance with the received correction instruction.

2.  (Previously Presented)  The operation state monitoring apparatus according to claim 1, wherein the reference learning data memory stores learning data generated for each of first multiple control parameters defined for producing the first product, and
the processor is configured with the program to perform operations further comprising defining, for the second product second multiple control parameters that are the same as the first multiple control parameters for the first product, and generating the individual learning data corresponding to the second product, for each of the defined second multiple control parameters.

3.  (Previously Presented)  The operation state monitoring apparatus according to claim 1, wherein the processor is configured with the program to perform operations comprising using, as the transformation model, a transformation equation in which estimated values of the individual learning data corresponding to the second product are calculated by adding a difference between a setting value and actual measurement values included in the reference learning data, to the setting value indicating the normal operation state set for the second product.

4.  (Previously Presented)  The operation state monitoring apparatus according to claim 1, wherein the processor is configured with the program to perform operations comprising using as the transformation model, a transformation equation, with which an estimated value of individual learning data corresponding to the second product is calculated by multiplying a difference between actual measurement values and a setting value in the reference learning data with a ratio between standard deviations of the first and second products, and adding the setting value indicating the normal operation state set for the second product to the calculated values after the multiplication.

5.  (Canceled)  

6.  (Currently Amended)  A learning data generation apparatus that is capable of data transmission with an operation state monitoring apparatus that monitors, based on learning data stored in advance, an operation state of a facility at which a first product and a second product, different from the first product, are selectively produced, the learning data generation apparatus comprising: 
a transformation model memory storing a transformation model that is set based on a difference between a normal operation state of the facility in response to the first product being produced and a normal operation state of the facility in response to the second product being produced; and 
a processor configured with a program to perform operations comprising:
obtaining from the operation state monitoring apparatus, in response to producing the second product, reference learning data indicating the normal operation state of the facility in response to the first product being produced; 
generating, in response to obtaining the reference learning data, individual learning data corresponding to the second product by transforming the obtained reference learning data based on the transformation model; 
discriminating an operation sate of the facility in response to the second product being produced, based on the generated individual learning data;
displaying, on a display device, information representing a discrimination result obtained by the discrimination;
receiving a correction instruction for correcting the individual learning data; and
performing a process for re-generating the individual learning data to be corrected in accordance with the received correction instruction; and 
outputting the generated individual learning data to the operation state monitoring apparatus.

7.  (Currently Amended)  A learning data generation method executed by an operation state monitoring apparatus that monitors an operation state of a facility at which a first product and a second product, different from the first product, are selectively produced based on learning data, the method comprising:
reading, in response to the second product being produced at the facility, reference learning data indicating a normal operation state in response to the first product being produced, from a reference learning data memory;
reading, from a transformation model memory, a transformation model that is set based on a difference between the normal operation state of the facility in response to the first product being produced and a normal operation state of the facility in response to the second product being produced; [[and]]
generating, in response to obtaining the reference learning product, individual learning data corresponding to the second product by transforming the reference learning data based on the transformation model;
discriminating an operation sate of the facility in response to the second product being produced, based on the generated individual learning data;
displaying, on a display device, information representing a discrimination result obtained by the discrimination;
receiving a correction instruction for correcting the individual learning data; and
performing a process for re-generating the individual learning data to be corrected in accordance with the received correction instruction.

8.  (Currently Amended) A non-transitory computer-readable storage medium storing a program, which when read and executed by a processor of an operation state monitoring apparatus that monitors an operation state of a facility at which a first product and a second product, different from the first product, are selectively produced based on learning data, causes the processor to perform operations comprising: 
reading, in response to the second product being produced at the facility, reference learning data indicating a normal operation state in response to the first product being produced, from a reference learning data memory;
reading, from a transformation model memory, a transformation model that is set based on a difference between the normal operation state of the facility in response to the first product being produced and a normal operation state of the facility in response to the second product being produced; [[and]]
generating, in response to obtaining the reference learning product, individual learning data corresponding to the second product by transforming the reference learning data based on the transformation model;
discriminating an operation sate of the facility in response to the second product being produced, based on the generated individual learning data;
displaying, on a display device, information representing a discrimination result obtained by the discrimination;
receiving a correction instruction for correcting the individual learning data; and
performing a process for re-generating the individual learning data to be corrected in accordance with the received correction instruction. 

9. (Canceled) 

10.  (Previously Presented)   The non-transitory computer-readable storage medium according to claim 8, wherein the program, when read and executed, causes the processor to perform operations further comprising: 
storing in the reference learning data memory, learning data generated for each of first multiple control parameters defined for producing the first product;
defining for the second product. second multiple control parameters that are the same as the first multiple control parameters; and 
generating the individual learning data corresponding to the second product, for each of the defined second multiple control parameters. 

11.  (Previously Presented)   The non-transitory computer-readable storage medium according to claim 8, wherein the program, when read and executed, causes the processor to perform operations further comprising using, as the transformation model, a transformation equation in which estimated values of the individual learning data corresponding to the second product are calculated by adding a difference between a setting value and actual measurement values included in the reference learning data, to the setting value indicating the normal operation state set for the second product. 

12.  (Previously Presented)  The non-transitory computer-readable storage medium according to claim 8, wherein the program, when read and executed, causes the processor to perform operations further comprising using, as the transformation model, a transformation equation, with which an estimated value of individual learning data corresponding to the second product is calculated by multiplying a difference between actual measurement values and a setting value in the reference learning data with a ratio between standard deviations of the first and second products, and adding the setting value indicating the normal operation state set for the second product to the calculated values after the multiplication. 

13.  (Canceled)  

14.  (Previously Presented) The learning data generation method according to claim 7, further comprising:
storing in the reference learning data memory, learning data generated for each of first multiple control parameters defined for producing the first product;
defining for the second product. second multiple control parameters that are the same as the first multiple control parameters; and 
generating the individual learning data corresponding to the second product, for each of the defined second multiple control parameters.

15.  (Previously Presented) The learning data generation method according to claim 7, further comprising using, as the transformation model, a transformation equation in which estimated values of the individual learning data corresponding to the second product are calculated by adding a difference between a setting value and actual measurement values included in the reference learning data, to the setting value indicating the normal operation state set for the second product.

16.  (Previously Presented)  The learning data generation method according to claim 7, further comprising using, as the transformation model, a transformation equation, with which an estimated value of individual learning data corresponding to the second product is calculated by multiplying a difference between actual measurement values and a setting value in the reference learning data with a ratio between standard deviations of the first and second products, and adding the setting value indicating the normal operation state set for the second product to the calculated values after the multiplication.

17.  (Canceled)  
				
Allowable Subject Matter
Claims 1-4, 6-8, 10-12 and 14-16 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 12/21/2020 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119